DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is also acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
I.	35 U.S.C. 112(f): controlling law and MPEP guidance
Generally, claims are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. However, the broadest reasonable interpretation of a claim limitation is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. See, e.g., MPEP 2111.01.
Pursuant to 35 U.S.C. 112(f), “[a]n element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.” As explained in MPEP 2181 I., claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) 	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Absence of the word “means” (or “step”) in a claim limitation creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). That presumption, however, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015).
II.	The functional limitation, graphics processing unit, of claims 10 and 19 does NOT invoke 35 U.S.C. 112(f)
Claim 1 recites an “image processing unit configured to perform” digital signal processing. This limitation satisfies prongs (A) and (B) above because it recites the generic placeholder, unit, followed by the claimed digital signal processing function. However, it fails to satisfy prong (C) because the specification and drawings inform one of ordinary skill in the art that the image processing unit denotes structure. Therefore, the limitation will not be interpreted under 35 U.S.C. 112(f).
Expanding on prong C, the Federal Circuit has established that the “sufficient structure, material or acts” analysis does not focus on the claim language in isolation. Inventio Ag v. Thyssenkrupp Elevator Americas, 649 F.3d 1350, 1356 (Fed. Cir. 2011). Claims are interpreted in light of the written description supporting them, and that is true whether or not the claim construction involves interpreting a "means" clause. Id. In deciding whether the presumption that a claim limitation not reciting the term “means” is not to be interpreted under 35 U.S.C. 112(f) has been rebutted, the focus remains on whether the claim as properly construed recites sufficient structure, material, or acts to entirely perform the recited function. Id. To determine the proper construction of a claim term, we look to the words of the claims themselves, the written description, the prosecution history, and any relevant extrinsic evidence. Id.
Accordingly, MPEP 2181 I. C. states that, “[t]o determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function.” 
After reviewing the specification and drawings, the Examiner submits that they describe and illustrate the image processing unit so as to affirm the presumption that it should not be treated in accordance with 35 U.S.C. 112(f). Specifically, Fig. 1 illustrates an image capturing apparatus block diagram with the image processing unit (‘103’) as a constituent element. Additionally, the specification details how the image processing unit operates with other components of the image capturing apparatus to accomplish its functions.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-8,10,11,13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNerney et al. (US # 8,958,640) in view of Kakkori (US 2006/0291844).
As to claim 1, McNerney et al. teaches an image capturing apparatus (col. 6, lines 45 and 46), comprising:
an image sensor (col. 6, lines 45 and 46; {An image sensor in the camera, cellphone, etc. that captures the image is inherent from McNerney’s disclosure.}); and
an image processing unit (e.g., Fig. 12, processor “1202”) configured to perform steps of digital signal processing on a signal of a captured image (e.g., processing of Fig. 3, again noting col. 6, lines 45 and 46), comprising:
generating a plurality of coupled areas in which areas of the captured image are coupled based on a first threshold of the exposure condition (Fig. 3, step “306”; col. 15, lines 8-30; {The claimed coupled areas are the determined groups of pixels. The claimed first threshold can be either of the first or second shadow thresholds.}),
calculating a development parameter for each of the coupled areas (Fig. 3, step “314”; col. 11, line 59 – col. 12, line 21; note, also, col. 3, lines 36-44; {The parameter can be the transformation matrix component or transformation function component that corrects color of a specific group.}), and
applying the development parameter to the image processing unit for each of the exposure areas (Fig. 3, step “320”; col. 13, lines 38-63; note, again, col. 3, lines 36-44).
McNerney et al. discloses that a device (i.e., camera, cell phone, etc.) captures and performs color correction on an image (col. 6, lines 45 and 46). However, McNerney et al. does not elaborate on the nature of the device’s image sensor. That is, the reference only determines what can be construed as coupled areas without, first, changing exposure conditions for exposure areas to be coupled. Therefore, McNerney et al. fails to discloses the claim limitation of the image sensor being configured to change an exposure condition for each of a plurality of exposure areas, each of the exposure areas including a single pixel or a plurality of pixels.  
In the same field of endeavor, Kakkori discloses an image-capturing mobile device (Fig. 1, mobile station “50”) including an image sensor ([0058], lines 1-4) whose pixels can be individually controlled to have a dedicated exposure time based on the determined brightness in a scene ([0053]; {The Examiner interprets the claimed exposure areas as pixels of the captured image and the claimed exposure condition as their initially-determined brightness.}). In light of the teaching of Kakkori, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to equip McNerney’s image capturing device with an image sensor whose pixels are individually controllable based on scene brightness, where after image capture by Kakkori’s image sensor, the image pixels are grouped and color corrected as disclosed by McNerney et al. One of ordinary skill in the art would have been motivated to use Kakkori’s image sensor in McNerney’s image capturing device because this modification would allow for optimal exposure control.
	As to claim 2, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 1, the digital signal processing further comprising applying the calculated development parameter for each of the coupled areas (see McNerney et al., col. 3, lines 36-44).
	As to claim 3, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 1, the digital signal processing further comprising calculating the development parameter that is relating to color correction (see McNerney et al., col. 8, lines 46-48).
	As to claim 4, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 1, wherein calculating the development parameter includes calculating a white balance (see McNerney et al., col. 4, lines 43 and 44).
	As to claim 5, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 1, wherein the digital signal processing further comprising generating each of the coupled areas from the exposure areas adjacent to each other (see McNerney et al., Fig. 5, at least contiguous groups “504” and “506”).
As to claim 6, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 1, the digital signal processing further comprising generating each of the coupled areas without being limited to the exposure areas adjacent to each other (see McNerney et al., col. 9, lines 14-16; {As McNerney et al. groups by luminance, pixels are grouped without regard to relative pixel positioning.}).
	As to claim 7, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 1, the digital signal processing further comprising applying gradual variation to a development parameter evaluation value at a boundary between the coupled areas (see McNerney et al., col. 13, lines 9-23).
	As to claim 8, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 7, the digital signal processing further comprising a range of the gradual variation at the boundary between the coupled areas is widened as a difference of the exposure condition between the coupled areas is larger (see McNerney et al., col. 13, lines 23-31).
	As to claim 10, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 1, the digital signal processing further comprising acquiring the development parameter again or applying the development parameter again in the coupled area where change of the exposure condition exceeds a second threshold (see McNerney et al., Fig. 3, step “320”; col. 15, lines 8-30; {The Examiner interprets the claimed re-application of color correction as color correction for another pixel of a group and the claimed second threshold as second shadow threshold.}).
As to claim 11, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 1, wherein the image sensor includes a development processing unit (see McNerney et al., Fig. 12, functionality of processor “1202” that calculates color correction parameters) and outputs an RGB signal or a color-difference signal to which the development parameter is applied (see McNerney et al., e.g., col. 10, lines 42-46 ).
	As to claim 13, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 1, wherein each of the coupled areas includes at least two of the exposure areas (see McNerney et al., Fig. 3, step “308” - “groups” of pixels).
	Claims 16-19 are method claims reciting steps substantially similar to the apparatus functions of claims 1-4, respectively. Therefore, claims 16-19 are rejected as detailed above. 
	As McNerney et al. discloses stored instructions that are executable by the processor to accomplish the image-capturing device’s functions (col. 17, lines 36-42), the Examiner submits that this disclosure along with the citations and combination of McNerney et al. and Kakkori above in claim 1 satisfy the limitations of claim 20.
	
2.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McNerney et al. (US # 8,958,640) in view of Kakkori (US 2006/0291844) and further in view of Romanenko et al. (US # 11,323,676).
	As to claim 12, McNerney et al., as modified by Kakkori et al., teaches the image capturing apparatus according to claim 1. The claim differs from McNerney et al., as modified by Kakkori et al., in that it requires that the image sensor generates and outputs a coupled area map.
	In the same field of endeavor, Romananeko et al. discloses a white balancing method in which image areas with similar illumination are mapped and applied with a same white balance gain (e.g., Fig. 4, step “404”). In light of the teaching of Romananeko et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to map the coupled areas of McNerney et al. as this would allow for swifter processing in the case of captured images having low frequency detail.



Allowable Subject Matter
Claims 9,14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims. The following is the Examiner’s statement of reasons for the indication of allowable subject matter: As to claim 9, the Examiner has been unable to find a reference disclosing an image capturing apparatus that determines an application frequency of a development/processing parameter based on the change speed of an exposure condition. McNerney et al. fails to address changing conditions of exposure in relation to how the color correction is applied. As to claim 14, the Examiner has been unable to find a reference disclosing an image capturing apparatus that “mitigates” a threshold to increase a coupled exposure area when a coupled area is achromatic. As to claim 15, the Examiner has been unable to find a reference disclosing an image capturing apparatus that couples common exposure areas based on whether the area’s exposure time or analog gain correspond with a threshold of the condition of the exposure areas. Chen et al. (WO 2019/001163 A1) teaches a camera that calculates a white balance gain based on an image’s exposure time and exposure gain. However, the reference does not disclose coupling areas within threshold times and gains of each other in its calculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
9/27/2022